Case 1:17-cv-00394-CG-C Document 118 Filed 05/04/21 Page 1 of 1        PageID #: 4276




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

  JOHN DOE,                              )
                                         )
        Plaintiff,                       )
                                         )
  vs.                                    ) CIVIL ACTION NO. 17-0394-CG-C
                                         )
  THE UNIVERSITY OF SOUTH                )
  ALABAMA, et al.,                       )
                                         )
        Defendants.                      )

                                    JUDGMENT

        In accordance with the Court’s order entered this date granting Defendants’

 motion for summary judgment, it is hereby ORDERED, ADJUDGED, and

 DECREED that judgment is entered in favor of Defendants and against Plaintiff,

 and this case is hereby DISMISSED WITH PREJUDICE.

        DONE and ORDERED this 4th day of May, 2021.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
